Citation Nr: 0110820	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  96-48 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1971 to September 1973.

In April 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  He and 
his wife testified at a hearing at the RO in December 1996 in 
support of his claim.


REMAND

When denying the claim in April 1996, the RO determined the 
claim was not well grounded.  But there has been a 
significant change in the law since.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order)-which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case, and the veteran has an equally 
important responsibility, as well, to help the RO obtain the 
evidence necessary to support his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (the duty to assist 
is not a "one-way" street).

Some of the psychiatrists and psychologists who have examined 
and treated the veteran have concluded that he does have 
PTSD-whereas others have not, diagnosing, instead, various 
other psychiatric conditions (e.g., dysthymia, 
major depression, personality disorder, alcohol and drug 
dependence, etc.).  But even if-for the sake of argument-
the Board assumes the veteran does have PTSD, there still 
must be credible supporting evidence that his claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between his current symptomatology and 
his claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  It 
primarily is in these latter respects that his claim 
currently is deficient.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel and other records, including 
his Department of Defense Form 214 (DD Form 214), show that 
his primary military occupational specialty (MOS) during 
service was a "communications center specialist," 
akin to a civilian "telegraphic typewriter operator," and 
that he received the National Defense Service Medal, the 
Vietnam Service Medal with 2 Bronze Service Stars, the 
Vietnam Campaign Medal with Device, and the Vietnam Gallantry 
Cross with Palm.  Unfortunately though, none of those medals 
or commendations is recognized by VA as indicative of combat, 
per se.  See, e.g., VAOPGCPREC
12-99 (October 18, 1999); see also Wood, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991) 
(a mere presence in a combat zone is not sufficient to show 
that a veteran actually engaged in combat with enemy forces).  
The other records concerning his military service also do not 
confirm that he actually had combat, either, so his alleged 
stressors must be independently verified.

The veteran has given very inconsistent testimony concerning 
his alleged stressors.  As a clear example of this, he 
alleged during his December 1996 hearing that he, himself, 
actually was wounded in Vietnam and, consequently, that he 
received the Purple Heart Medal.  See the transcript of the 
hearing at page 2.  But he obviously did not, which in turn 
tends to impeach his credibility.  "The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  
The VA psychologist who most recently examined the veteran 
for compensation purposes in May 1999 also had some doubts 
about his credibility after reviewing the records of his past 
treatment and evaluation-since there were indications that 
he had told his doctors different stories about his Vietnam 
experiences.  Despite that, however, as a means of assisting 
him in fully developing the evidence concerning his claim for 
PTSD, the RO gave him opportunities to provide more elaborate 
detail and information concerning the specifics (i.e., the 
who, what, when and where facts) of the stressors that he 
alleges to have experienced in Vietnam.  The Court has held 
that requesting this information from a veteran does not 
impose an impossible or onerous burden.  See Wood, 1 
Vet. App. at 193.  However, even when submitting his most 
recent stressor statement in December 1998, he did not 
provide the degree of information necessary to permit 
independent verification of his allegations-such as the 
names of those he purportedly witnessed being wounded or 
killed, or the approximate dates of the incidents when he and 
others supposedly came under rocket and mortar attack from 
enemy forces.  Consequently, although the RO contacted the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to corroborate his alleged 
stressors, that agency was unable to substantiate them.  See 
VA Adjudication Procedure Manual M21-1, Part VI, paragraph 
7.46 (now included in Manual M21-1 in Part IV, Paragraph 
11.38(f) (Change 61, September 12, 1997) and in Part III, 
Paragraph 5.14(b) (Change 49,  February 20, 1996).

The USASCRUR acknowledged in a September 2000 response that 
extracts obtained from the Air Base Defense in the Republic 
of Vietnam 1961-73 indicate that attacks occurred on Cam Ranh 
Bay Air Base (CRBAB) during March 1972, resulting in 3 
casualties, but that further research confirms the casualties 
were Air Force personnel-and not Army personnel, which was 
the veteran's particular branch of service.  The USASCRUR 
also enclosed a copy of an Operational Report-Lessons 
Learned (OR-LL) submitted by the 39th Signal Battalion, the 
higher headquarters of the 550th Signal Company, for the 
period April 30, 1972, revealing units, locations, and 
significant situations encountered by the reporting unit 
during the period.  However, the USASCRUR was unable to 
provide further research concerning specific combat incidents 
and casualties due to insufficient information from the 
veteran.  The USASCRUR indicated that he needs to provide 
additional information-preferably including the most 
specific date possible of the incident in question, the type 
and location of it, full names of casualties, 
unit designations to the company level, and other units 
involved.  The USASCRUR noted that, the more detailed the 
information, the better chance they have of successful 
research.  This is especially important to bear in mind in 
this instance because the USASCRUR went on to indicate that 
the available U.S. Army casualty database does not list the 
veteran as injured or wounded during his Vietnam tour, but 
that it still may be possible to obtain additional helpful 
information concerning his service by contacting other 
sources like the National Personnel Records Center (NPRC)-if 
he provides more specific information to permit a meaningful 
search.  Since he currently has not done so, his claim must 
be returned to the RO to give him another opportunity to, in 
accordance with the VCAA.

The veteran testified during his December 1996 hearing that a 
good friend of his in Vietnam (a guy named "Max") was 
killed in action.  But the veteran could not remember his 
friend's last name, rank, unit, or where exactly the incident 
occurred.  The veteran also indicated more recently in his 
December 1998 stressor statement that a "Sgt. [Ed] Rose," 
who worked with him in the communications center in Vietnam, 
"can back [the veteran's story] up" cause "he knows" what 
happened.  However, the veteran did not submit an actual 
statement from this service comrade, to substantiate this, or 
provide any means (an address or telephone number, etc.) 
to contact him.  So neither of these unsubstantiated 
allegations is sufficient to support the various diagnoses of 
PTSD that are of record because the veteran's stressors 
currently are unverified or unverifiable due to insufficient 
information.  In Gobber v. Derwinski, 2 Vet. App. 470 (1992), 
the Court held that VA's duty to assist was not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
This, however, still can be remedied in this case by the 
veteran providing more specific information that would give a 
better account of what occurred in Vietnam-as least as it 
pertains to him, in particular.  See Suozzi v. Brown, 10 
Vet. App. 307, 310-11 (1997).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in Vietnam.  And in 
providing this information, it is 
essential that his statement include a 
full, clear, and understandable 
description of the events in question, and 
that it contains identifying information 
concerning the units of assignment and the 
names, ranks, unit designations to 
the company level, etc., of any other 
individuals who purportedly were involved.  
The veteran must specify whether any of 
the individuals that he identifies was 
wounded or killed, whether he personally 
witnessed their injuries or death, or 
learned of their tragedies through other 
means, and whether any others have 
information that could corroborate his 
allegations of stressful experiences.  He 
also should provide any information he has 
concerning other units that were involved, 
or any other identifying details such as 
the best estimate of the date that the 
alleged incidents occurred and the type 
and location of the incidents, etc.  He 
also should be invited to submit 
additional statements from former military 
comrades or others who might corroborate 
any of his alleged stressful experiences.

3.  If the veteran provides sufficient 
information to permit a meaningful search 
for evidence that might corroborate his 
alleged stressors, the RO should again 
attempt to through all appropriate means-
including, but not limited to, contacting 
the USASCRUR at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  And the RO also may need to contact 
the NPRC, the National Archives and 
Records Administration (NARA) or other 
collateral sources, to first obtain 
operational reports, morning reports 
and/or similar types of clarifying 
evidence and submit this information with 
any that is provided by the veteran, or 
others acting on his behalf, 
for consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC also 
should contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
An appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


